Citation Nr: 0020129	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-05 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) November 1994 rating 
decision which granted service connection for PTSD, assigning 
it a 10 percent rating.

In January 1997, the case was remanded to the RO for 
additional development of the evidence.  Thereafter, the 
claims file was transferred to the Oakland RO, which now has 
jurisdiction of the case.  By RO rating decision in January 
1999, the rating of the service-connected PTSD was increased 
from 10 to 50 percent.  The claim remains in controversy 
where less than the maximum available benefit is awarded.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

During this appeal, the rating criteria for mental disorders 
were amended and re-designated as 38 C.F.R. § 4.130 (1999), 
effective November 7, 1996.  A liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Marcoux v. 
Brown, 10 Vet. App. 3 (1996), citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In view of the favorable resolution 
of the veteran's appeal under the regulations in effect prior 
to November 7, 1996, as discussed below, it is clear that he 
has not been prejudiced by the nonutilization of the 
regulations effective since that date.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by severe 
symptoms, including nightmares, flashbacks, increased startle 
response, social isolation, outbursts of anger and 
irritability, depression, anxiety, hallucinations, and 
hypervigilance; it has rendered him unable to obtain or 
retain employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for the 
veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of a rating in excess of 50 percent for 
his service-connected PTSD is well grounded under Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as it stems from a rating 
initially assigned at the time of the November 1994 grant of 
service connection.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  As the claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been properly developed, and that the 
duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999).

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed on the full report of the examiner, 
descriptive of actual symptomatology.  The record of history 
and complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.

Service connection for PTSD was granted by RO rating decision 
in November 1994, and a 10 percent rating was assigned, based 
on the veteran's service records showing combat service in 
Vietnam, and post service clinical evidence diagnosing PTSD 
and relating its onset to exposure to traumatic combat-
related events.

On VA psychiatric examination in October 1994, the veteran 
reported frequent nightmares and flashbacks relating to his 
Vietnam experience, hypervigilance, irritability, anger, 
social isolation, depression, a history of a failed marriage 
due to his irritability and his spouse's lack of 
understanding of his disability, and significant marital 
difficulty in his second marriage.  On examination, moderate 
to severe PTSD was diagnosed.  The examiner opined that the 
veteran had significant PTSD symptoms which were exacerbated 
since his spouse recently separated from him, "markedly" 
interfering with his capacity to perform gainful employment; 
the examiner indicated further that, with treatment, the 
veteran may be able to return to work at some point in the 
future.  

VA and Vet Center clinical records and treatment reports from 
a licensed clinical social worker from March 1994 to February 
1998 document intermittent treatment for symptoms and 
impairment including from the veteran's service-connected 
PTSD, as manifested by symptoms including irritability, 
outbursts of anger, hallucinations, depression, suicidal and 
homicidal ideations, and frequent nightmares.  

On VA fee-basis psychiatric examination in September 1998, 
including review of the claims file, the veteran reported 
experiencing almost daily recurrent and intrusive thoughts 
and recollections about his Vietnam experiences, nightly 
nightmares, frequent flashbacks, auditory hallucinations, 
difficulty sleeping, hypervigilance, increased startle 
response, concentration and memory impairment, depression, 
crying spells, and outbursts of anger; reportedly, he was 
employed in the construction industry and worked until 8 
months prior to the examination.  On examination, he was 
anxious, hostile, his affect was congruent and constricted, 
mood was very depressed, and his motor activity was 
remarkable for generalized muscle tension, restlessness, and 
hand wringing.  PTSD, single event of major depression, and 
insomnia due to PTSD were diagnosed, and Global Assessment of 
Functioning (GAF) score of 50 was assigned.  The examiner 
indicated that the veteran's performance on cognitive 
examination was indicative of ability to follow moderately 
detailed instructions while maintaining adequate attention 
and concentration; his PTSD and depression were noted to be 
productive of marked impairment in the ability to interact 
with others and to deal with "normal" daily stress; the 
examiner opined that, given the veteran's symptomatology, he 
was considered to be "suffering from total occupational 
impairment."  

Clinical records from a licensed social worker from February 
1998 to March 1999 indicate that she treated the veteran's 
PTSD, in individual and group therapy, since March 1994; she 
described, in detail, the pertinent history relative to the 
disorder, the pertinent manifestations and impairment 
resulting therefrom over the years, and the impact the 
disability had on his daily life.  In February 1998, he was 
assigned a GAF score of 48 (a score of 45 was recorded in 
October 1998) and, in March 1999, he was noted to have 
recently separated from his second spouse, causing increased 
stress and distress.  In October 1998, she indicated that he 
had been employed as a stone mason for many years, was 
skilled in his craft, and enjoyed the work; in March 1999, it 
was observed that work was important to him.

VA medical records in April 1999 document treatment for the 
veteran's PTSD.  On examination, it was indicated that he was 
motivated to work, but had increasing difficulty with 
intrusive memories, flashbacks, avoidant behavior, sleep 
disturbance, nightmares, and hypervigilance, affecting all 
areas of daily living; his PTSD was noted to be severe and 
enduring.  

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (now codified at 
38 C.F.R. § 4.130, Code 9411 (1998)), and a 50 percent 
evaluation is assigned, consistent with evidence showing 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships, and because of 
the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to prompt 
considerable industrial impairment.  

A 70 percent evaluation is warranted under criteria in effect 
prior to November 7, 1996, when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) upheld an 
interpretation that the criteria in Code 9411 for a 100 
percent disability rating "are each independent bases" for 
granting such rating.  Based on the foregoing, the Board 
finds that the evidence supports a 100 percent rating for the 
veteran's service-connected PTSD under the "old" Diagnostic 
Code 9411, from the effective date of the award of service 
connection for that disorder.  The entire body of pertinent 
evidence, as discussed above, shows that psychoneurotic 
symptoms associated with his PTSD have rendered him unable to 
obtain or retain employment; his life is marked by depression 
and anxiety, nightmares, flashbacks, inability to engage in 
social interaction with people, and outbursts of anger and 
irritability.  The evidence indicates that he is married to 
his second spouse but experiences significant marital 
difficulty (which appears to have led to periods of 
separation between the parties); the clinical record reflects 
that he is socially isolated without close friends and does 
he participate in social activity.

The Board notes that records from the clinical social worker, 
detailing the history of the veteran's PTSD and impairment 
resulting therefrom over the years, suggest that he worked as 
a stone mason, that he was engaged in gainful employment as 
of October 1998 and March 1999, and that he enjoyed his work.  
However, it is not entirely clear from the record whether she 
intended to suggest that the veteran continued to be 
gainfully employed at the time, or whether this was the case 
from a historical perspective.  On the other hand, on VA 
psychiatric examination in October 1994, it was indicated 
that the veteran may be able to return to work in the future; 
on thorough VA fee-basis examination in September 1998 
(including a review of the claims file), it was indicated 
that his pertinent symptomatology was productive of total 
occupational impairment.  GAF scores ranging between 45 and 
50, assigned during examinations and treatment discussed 
above, also tend to lend support to the veteran's claim for 
an increased rating.  

Overall, the disability associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
consistent with a 100 percent rating under Diagnostic Code 
9411, in effect prior to November 7, 1996, as it appears that 
the severity of his psychoneurotic symptoms has rendered him 
unable to obtain or retain employment.  The evidence 
demonstrates that he continues to experience frequent and 
persistent PTSD-related symptoms despite ongoing regular 
treatment and therapy.

In view of the determination by the Board that a 100 percent 
evaluation is warranted for the veteran's PTSD under the 
criteria for rating mental disorders, in effect prior to 
November 7, 1996, the Board need not explore the propriety of 
rating him under the criteria effective on and after November 
7, 1996.  Karnas, 1 Vet. App. at 313.



                                                 (CONTINUED 
ON NEXT PAGE)




ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

